Citation Nr: 0101992	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  98-10 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right elbow, with a fracture of 
the right humeral condyle, impairment of the ulnar coronoid 
process, degenerative arthritis, a tender scar, and retained 
foreign bodies of Muscle Group V, currently evaluated as 20 
percent disabling.

2.  Entitlement to a compensable evaluation for shell 
fragment wound scars of the left buttock.

3.  Entitlement to a compensable evaluation for shell 
fragment wound scars of the left calf.

4.  Entitlement to a compensable evaluation for skin graft 
scars of the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969 and is a recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  The Board remanded this 
case back to the RO in March 2000, and the case has since 
been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's residuals of a shell fragment wound to the 
right elbow are productive of limitation of motion, some 
discomfort on extremes of motion, and a tender scar.

3.  The veteran has a left buttock scar which has been 
described as red and symptomatic.

4.  The veteran's scars of the left calf are not tender or 
otherwise symptomatic, and there is no evidence of resultant 
limitation of functioning.

5.  The veteran's scars of the left thigh are not tender or 
otherwise symptomatic, and there is no evidence of resultant 
limitation of functioning.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a shell fragment wound to the right elbow, 
with a fracture of the right humeral condyle, impairment of 
the ulnar coronoid process, degenerative arthritis, a tender 
scar, and retained foreign bodies of Muscle Group V, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5209 (2000); 
The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).

2.  The criteria for a 10 percent evaluation for shell 
fragment wound scars of the left buttock have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.31, 4.118, Diagnostic Codes 7803-7805 (2000); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).

3.  The criteria for a compensable evaluation for shell 
fragment wound scars of the left calf have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.31, 4.118, Diagnostic Codes 7803-7805 (2000); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).

4.  The criteria for a compensable evaluation for skin graft 
scars of the left thigh have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.31, 
4.118, Diagnostic Codes 7803-7805 (2000); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claims and that no further assistance is required 
in order to comply with the VA's statutory duty to assist him 
in developing the facts pertinent to his claims.  See 38 
U.S.C.A. § 5107(a) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (relevant sections of which are to be codified 
at 38 U.S.C.A. §§ 5103A and 5107(a)); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000).  In cases where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2000).






II.  Factual background

In June 1968, during service, the veteran was wounded by 
booby traps and sustained fragment wounds to the right elbow, 
both lower extremities, and the left buttock.  The right 
elbow wound encompassed an open fracture of the medial 
humeral condyle and coronoid process.  Upon hospitalization, 
his wounds were closed, and a skin graft was required for the 
right lower extremity.  In an October 1969 rating decision, 
the RO granted service connection for fragment wounds of the 
right arm, with a 10 percent evaluation assigned as of May 
1969; and for fragment wound scars of the left calf, fragment 
wound scars of the left buttocks, and skin graft scars of the 
left thigh, with zero percent evaluations assigned as of May 
1969.
The RO based the 10 percent evaluation for the shell fragment 
wounds of the right arm on the results of a September 1969 VA 
examination, which revealed a limitation of 10 degrees of 
extension of the right elbow.

An October 1975 VA examination revealed limitation of 
extension to 15 degrees of the right elbow, a muscle hernia 
at the inferior side of a long scar on the posterior and 
ulnar side of the elbow, tenderness about the medial side of 
the elbow joint, and crepitation on motion.  In a subsequent 
rating decision, issued in February 1976, the RO increased 
the evaluation for the right elbow disorder to 20 percent, 
effective from October 1975.  Since that time, there has been 
no change in the evaluations for any of the disabilities at 
issue in this case.  

An August 1985 VA examination revealed that range of motion 
of the right elbow lacked five degrees of complete extension, 
but flexion and rotation were within normal limits.  

The veteran underwent a VA muscles examination in February 
1998, during which he complained of increased pain in the 
right elbow.  An examination of the right elbow revealed 
multiple well-healed scars around the joint, but there was no 
specific deformity or tenderness.  Mild limitation of motion 
of the right elbow was noted, with flexion to 135 degrees and 
extension to 20 degrees.  Supination and pronation were 
within normal limits, and the veteran complained of only mild 
discomfort at maximum range of motion on both passive and 
active motion.  The pertinent diagnosis was a shell fragment 
wound of the right elbow, with a fracture of the right 
humeral condyle and ulnar coronoid process, with degenerative 
arthritis, a tender scar, and a retained foreign body.

Following the Board's March 2000 remand, the veteran 
underwent three VA examinations in April 2000.  A VA 
orthopedic examination revealed a three inch scar at the 
right elbow that was painful and tender.  This examination 
also revealed tenderness medially and laterally near the 
epicondyle, medial, and lateral ulnar coronoid process area 
on vigorous palpation.  Range of motion testing revealed that 
the veteran lacked the final five degrees of complete 
extension of the elbow and could only flex to 95 degrees.  
Strength against resistance was not reduced.  The right wrist 
was also evaluated, and the examination revealed, soreness on 
lifting and activity, no deformity or tenderness, 
dorsiflexion to 70 degrees, palmar flexion to 80 degrees, 
radial deviation to 15 degrees, and ulnar deviation to 20 
degrees.  Forced dorsiflexion of the right wrist against 
resistance caused some discomfort up the arm to the right 
elbow.  An examination of the right shoulder was described as 
normal.  The diagnosis was a shell fragment wound to the 
right elbow, with a history of healed fractures, a residual 
tender scar, tenderness to palpation, and reduced extension 
and flexion.

The veteran's April 2000 VA scars examination revealed that 
his three inch right elbow scar was not exquisitely tender 
but was painful to pressure.  No limitation of functioning of 
the right elbow as a result of the scar was noted.  An 
examination of the left calf revealed a nine inch posterior 
thin scar that was barely visible, nontender, and productive 
of no loss of muscle mass.  An examination of the left thigh 
revealed a barely visible eight inch by ten inch donor site 
scar that was not disfiguring and "had nothing to do with 
function of the underlying muscle and causes no spontaneous 
symptoms."  A two inch scar was shown on the left lower 
inferior area of the buttocks.  This scar was noted to be 
"symptomatic," reddened, and nontender.  The veteran stated 
that this scar would periodically drain serous material, 
particularly during the summer.  The diagnoses were multiple 
scars of the right elbow, left calf, left thigh, and left 
buttock, with only the right elbow and left buttock scars 
described as symptomatic.

Additionally, the veteran underwent a VA muscles examination 
in April 2000.  The report of this examination indicates that 
the veteran had retained shell fragments and foreign bodies 
in Muscle Group V.  Two faint and discolored marks remained 
from the shell fragment wound, and there was a small and 
asymptomatic fragment immediately below the elbow that was 
described as being "of no functional consequence."  The 
other foreign body areas in the muscle were subcutaneous and 
did not damage the muscle.  The impairment was noted to 
result from elbow fractures, rather than from flexor muscles.  
No muscle damage was noted in the buttocks, the left thigh, 
or the left calf.  The diagnosis was retained foreign bodies 
adjacent to the muscles of the right elbow, arm, and forearm, 
with no other residual damage of Muscle Group V or the 
muscles of the buttocks, the left thigh, or the left calf.

In a lay statement accompanying the April 2000 VA examination 
reports, the veteran indicated that his work for the United 
States Postal Service was very challenging, particularly due 
to the condition of his right knee, right lower leg, and 
right ankle.  

III.  Residuals of a shell fragment wound to the right elbow

The veteran's residuals of a shell fragment wound to the 
right elbow have been evaluated at the 20 percent rate under 
38 C.F.R. § 4.73, Diagnostic Code 5209 (2000).  Under this 
section, a 20 percent evaluation is warranted for a joint 
fracture of the major elbow, with marked cubitus varus or 
cubitus valgus deformity, or with an ununited fracture of the 
head of the radius.  A 60 percent evaluation is warranted for 
other impairment of the Flail joint.  The criteria for a 
major joint apply because the veteran is right-handed.  See 
38 C.F.R. § 4.69 (2000).

In this case, the veteran's right elbow disorder has been 
shown to be productive of limitation of motion, mild 
discomfort at the extremes of motion, and a painful scar.  
There is no evidence of impairment of the Flail joint.  There 
is also no evidence of favorable ankylosis of the elbow at an 
angle between 90 degrees and 70 degrees (the criteria for a 
40 percent evaluation under Diagnostic Code 5205); limitation 
of flexion of the forearm to 70 degrees (the criteria for a 
30 percent evaluation under Diagnostic Code 5206); or 
limitation of extension of the forearm to 90 degrees (the 
criteria for a 30 percent evaluation under Diagnostic Code 
5207).  The Board also does not find painful motion or 
functional loss due to pain of the right elbow to such an 
extent that a higher evaluation is in order.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45 (2000).  

The Board has thus considered whether a higher evaluation 
might be in order under criteria for muscle injuries.  
Disabilities rated under the criteria for muscle disabilities 
are rated under individual diagnostic code sections under 38 
C.F.R. § 4.73 (2000).  These code sections make reference to 
varying levels of severity of muscle disability (e.g., 
slight, moderate, moderately severe, severe), and a further 
description of what these levels of severity signify is set 
forth in 38 C.F.R. § 4.56 (2000).

38 C.F.R. § 4.73, Diagnostic Code 5305 (2000) concerns Muscle 
Group V.  The functions of this muscle group are elbow 
supination and flexion, and the flexor muscles include the 
biceps, brachialis, and brachioradialis muscles.  For a major 
joint, a 10 percent evaluation is warranted for a moderate 
disability, while a 30 percent evaluation is in order for a 
moderately severe disability.

Under 38 C.F.R § 4.56(d)(2) (2000), moderate disability of 
the muscles is shown by through and through or deep 
penetrating wounds of short track by a single bullet, small 
shell, or shrapnel fragment, without the explosive effect of 
a high velocity missile, and with residuals of debridement or 
prolonged infection.  The history of a moderate muscle 
disability includes service department records of in-service 
treatment for the wound and a record of consistent complaint 
of one or more of the cardinal signs and symptoms of muscle 
disability, particularly a lowered threshold of fatigue after 
use which affects the particular functions controlled by the 
injured muscles.  Objective findings include small or linear 
entrance and (if present) exit scars which indicate a short 
track of the missile through muscle tissue, some loss of deep 
fascia or muscle substance, impairment of muscle tonus and 
loss of power, or a lowered threshold of fatigue when 
compared to the sound side.  Id.

A moderately severe disability of the muscles is shown by a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3) (2000).
 
The Board also observes that the cardinal signs and symptoms 
of muscle disability include loss of power, weakness, a 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  See 38 C.F.R. 
§ 4.56(c) (2000).  However, these particular signs and 
symptoms have not been manifested to a significant extent in 
the veteran's case.  While at least one fragment remains in 
the veteran's elbow area, the VA muscle specialist who 
examined him in April 2000 attributed his right elbow 
disability to elbow fractures, rather than to muscle 
functioning.

Overall, the Board find that the criteria for an evaluation 
in excess of 20 percent is not warranted for the veteran's 
residuals of a shell fragment wound to the right elbow.  As 
such, the preponderance of the evidence is against his claim 
for this benefit.  In reaching this decision, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. § 5107(b)). 

IV.  Scars

The veteran's scars of the left buttock, left calf, and left 
thigh have all been evaluated at the zero percent rate under 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2000).  Under this 
section, an evaluation is based on limitation of functioning 
of the affected part.  

Such limitation of functioning has not been shown in this 
case.  The Board observes that 38 C.F.R. § 4.71a, Diagnostic 
Codes 5250-5274 (2000) set forth the criteria for evaluations 
on the basis of hip, thigh, knee, leg, and ankle 
disabilities.  However, the veteran's VA examiners have 
clearly indicated that no such disabilities are present in 
this case as a result of the noted scars.  

The Board has thus considered whether compensable evaluations 
can be assigned for these scars under Diagnostic Codes 7803 
and 7804.  Under Diagnostic Code 7803, a superficial scar 
that is poorly nourished and productive of repeated 
ulceration warrants a 10 percent evaluation, and a 10 percent 
evaluation is also in order for a superficial scar that is 
tender and painful on objective demonstration under 
Diagnostic Code 7804.

In this case, the veteran's scars of the left lower extremity 
have not been shown to be tender or painful on objective 
demonstration.  Similarly, the veteran's left thigh and left 
calf scars have not been shown to be productive of poor 
nourishment or repeated ulceration.  However, the examiner 
who conducted the April 2000 VA scars examination described a 
left buttock scar as red and "symptomatic," and the veteran 
reported that this scar would periodically drain serous 
material.  The Board views these findings as meeting the 
criteria for a 10 percent evaluation under Diagnostic Code 
7803.  This is the maximum evaluation available under this 
section.

In short, then, the evidence supports a 10 percent evaluation 
for the veteran's left buttock scars but does not support 
compensable evaluations for his left calf and left thigh 
scars.  Insofar as compensable evaluations have been denied 
for the latter two scar groups, the Board would again point 
out that the criteria of 38 U.S.C.A. § 5107(b) is not for 
application because the preponderance of the evidence is 
against the veteran's claims for these benefits.  See Gilbert 
v. Derwinski, 1 Vet. App. at 55.

V.  Consideration under 38 C.F.R. § 3.321(b)(1) (2000)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



ORDER

Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right elbow, with a fracture of 
the right humeral condyle, impairment of the ulnar coronoid 
process, degenerative arthritis, a tender scar, and retained 
foreign bodies of Muscle Group V, currently evaluated as 20 
percent disabling, is denied.

Entitlement to a 10 percent evaluation for shell fragment 
wound scars of the left buttock is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

Entitlement to a compensable evaluation for shell fragment 
wound scars of the left calf is denied.

Entitlement to a compensable evaluation for skin graft scars 
of the left thigh is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

